MEMORANDUM **
Julie Hindle, a native of Sri Lanka and citizen of England, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo due process claims, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000), and review for abuse of discretion the denial of a motion to continue, Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004). We deny the petition for review.
Hindle contends that the agency denied her due process by failing to grant her additional time to seek collateral review of her conviction. This contention fails because none of Hindle’s attempts to collaterally attack her conviction were successful. See Colmenar, 210 F.3d at 971 (requiring an alien to demonstrate prejudice to prevail on a due process claim).
Likewise, the agency did not abuse its discretion in denying a further continuance when Hindle had already received multiple continuances and her collateral attacks had all failed. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (decision to deny continuance reversed only upon showing of clear abuse).
Hindle’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.